Citation Nr: 0801439	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-06 770	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for peptic ulcer disease 
to include on a direct basis and as due to exposure to 
herbicides.

2. Entitlement to service connection for a stomach disorder 
to include on a direct basis and as due to exposure to 
herbicides.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
REMAND 

The veteran, who is the appellant, served on active duty from 
May 1967 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the file.  

In September 2004, the Board remanded the case for additional 
development.  Also in September 2004, the Board granted a 
motion to advance this case on the docket.  38 U.S.C.A. § 
7107(a); 38 C.F.R. § 20.900(c).

In a decision in January 2006, the Board determined that new 
and material evidence had been presented to reopen the claim 
of service connection for peptic ulcer disease and then 
denied the claim on the merits.  The Board also denied the 
claim of service connection for a stomach disorder.  The 
veteran then appealed that part of the Board's decision, 
denying service connection for peptic ulcer disease on the 
merits and service connection for a stomach disorder to the 
United States Court of Appeals for Veterans Claims (Court).  

In an Order, dated in July 2007, the Court granted the Joint 
Motion For Remand filed by the VA Secretary and the veteran 
and vacated the Board's decision to the extent that it denied 
the veteran's claims on the merits, and remanded the case to 
the Board pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Joint Motion. 

To comply with the Court's Order, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following action:

1. Request all the veteran's inpatient 
records or document the unavailability of 
such records, pertaining to treatment for 
stomach related problems from: (a) the 
U.S. Air Force hospital at Cam Ranh Bay, 
Vietnam, in about August 1969 and the Army 
hospital at Camp Drake, Japan in about 
August and September 1969 [In March 2005, 
the National Personnel Records Center 
reported that no such records were found]; 
(b) Kimbrough Army Hospital, Ft. Meade, 
Maryland, beginning in October 1969; and 
(c) the Army hospital at Ft. Belvoir, 
Virginia, beginning in December 1969.  The 
RO should contact the National Personnel 
Records Center and the Army hospitals 
directly to obtain these records.  If no 
records can be found, notify the veteran 
in accordance with 38 C.F.R. § 3.159(e).

2. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).  


